Citation Nr: 1706292	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  12-00 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertensive vascular disease. 

2. Entitlement to service connection for gastroesophageal reflux disease (GERD). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran.


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1970 until December 1971. 

This matter comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2016, the Veteran testified before the undersigned Veterans Law Judge via video conference. A transcript of the hearing is of record. 

FINDINGS OF FACT

1. At the November 2016 hearing, the Veteran indicated that he wished to withdraw from appeal the issue of entitlement to service connection for hypertensive vascular disease.

2. The Veteran has experienced symptoms of GERD both during and since service. 

CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for service connection for GERD have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claim 

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In a June 2010 rating decision, the RO denied the Veteran's claim for service connection for hypertensive vascular disease. In July 2010, the Veteran filed a timely notice of disagreement, after which the RO issued a statement of the case in December 2011. The Veteran perfected an appeal by subsequently submitting a timely substantive appeal via VA Form 9 also in December 2011, after which the issue was certified to the Board for adjudication. 

At the November 2016 hearing, the Veteran stated he wished to withdraw his claim for hypertensive vascular disease. 

Given the Veteran's testimony, the Board finds there remains no allegation of error of fact or law for appellate consideration with regard to the claim of entitlement to service connection for hypertensive vascular disease. Accordingly, the Board does not have jurisdiction to review the appeal pertaining to that issue and it must be dismissed. 

II. VA's Duty to Notify & Assist

As the Board's decision to grant service connection for GERD herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

III. GERD 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 39 U.S.C.A. S 1110, 1131; 38 C.F.R. S 3.303(a). Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service diseases or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1212 (Fed. Cir. 2009). 

Medical evidence is not categorically required to satisfy the nexus element of the service connection framework. Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

According to the Veteran and his post-service treatment records, he has an ongoing diagnosis of GERD and has been treated with both over-the-counter and prescription medications. During the hearing and in his submitted statements, the Veteran asserted that he first began experiencing symptoms, mainly chest pains, not long after entering the service. His service treatment records (STRs) confirm that the Veteran went to sick call numerous times complaining of chest pain and was given Maalox and Gelusil. His STRs also reveal a prior, possible diagnosis of peptic ulcer disease; however, no tests were performed for confirmation. Several chest x-rays performed on the Veteran during service were negative for anything showing disease or injury. An examiner from a VA examination conducted in April 1972 in conjunction with another claim concluded that there was no evidence of disease after evaluating the Veteran for chest pains. 

The Veteran stated that he continued to experience chest pain and burning in his throat from acid following service. A private doctor recommended he use over-the-counter medications, including Maalox, Rolaids and tums. It was not until he saw another private doctor in the 1980s that he was prescribed medication. A VA doctor is currently treating him for GERD.  

The Board finds that the evidence is at least in equipoise regarding whether the Veteran's current diagnosis of GERD was incurred in service. Although the April 1972 examiner ultimately found no disease, that opinion did not take into account the possible diagnosis of peptic ulcer disease and was formed before the Veteran received his current diagnosis of GERD. Nothing in the Veteran's history contradicts his statements regarding the symptoms he experienced and the treatment he sought both in-service and to-date. The Board finds that the Veteran's statements regarding the continuity of his symptoms and treatment are competent and credible. 

For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for GERD is warranted. 


ORDER

The appeal as to the issue of entitlement to service connection for hypertensive vascular disease is dismissed. 

Service connection for GERD is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


